Exhibit 99.1 Hatteras Financial Corp. Announces Second Quarter 2015 Financial Results WINSTON-SALEM, N.C.(BUSINESS WIRE)—July 21, 2015Hatteras Financial Corp. (NYSE: HTS) (“Hatteras” or the “Company”) today announced financial results for the quarter ended June 30, 2015. Second Quarter 2015 Highlights · Comprehensive loss of $0.50 per weighted-average common share · Core earnings of $0.50 per weighted-average common share · Dividend of $0.50 per common share · Quarter end book value of $21.06 per common share · GAAP leverage of 6.4 to 1 at period end · Effective leverage of 8.1 to 1 at period end · Weighted-average effective leverage of 8.0 to 1 for the quarter · Weighted-average constant prepayment rate (“CPR”) of 19.5 for the quarter · Pingora acquisition progressing toward a third quarter closing Second Quarter 2015 Results For the quarter ended June 30, 2015, the Company had comprehensive income (loss) available to common shareholders of $(48.6)million, or $(0.50) per weighted-average common share, as compared to $48.7 million, or $0.50 per weighted-average common share, for the quarter ended March31, 2015.The decrease in comprehensive income (loss) available to common shareholders was largely due to rising interest rates and, more specifically, basis widening during the second quarter.For the quarter ended June 30, 2015, the Company had core earnings of $0.50 per weighted-average common share compared to $0.56 per weighted-average common share during the quarter ended March31, 2015.The decrease was driven primarily by a decrease in the yield of the portfolio as prepayments increased.“Core earnings” represents a non-GAAP measure and is calculated as net interest margin, as adjusted for certain derivative impacts, less operating expenses and dividends on preferred stock.Core earnings also excludes one-time transaction expenses related to the Company’s acquisition of Pingora, described later in this release.Management believes core earnings is additional useful information regarding the Company’s performance and an enhancement to the Company’s reporting.Management uses core earnings as a measure of the earnings power of the portfolio and uses it as an additional gauge for determining appropriate distributable income, among other things. “The second quarter was eventful with increased volatility in the bond markets and our move to enhance the Hatteras platform through the acquisition of Pingora,” said Michael R. Hough the company’s Chief Executive Officer.“Much of the market volatility again happened near the end of the quarter with a move higher in interest rates and wider in volatility pricing.As various forces heightened uncertainty and curve movement, the portfolio continued to perform as expected, and we believe is appropriately positioned for the current market environment. “Hatteras is now in position to act on the vision we have described over previous quarters and to begin to move more aggressively toward a more diversified and effective balance sheet.We believe the prime jumbo loan platform we have been developing is now scalable and the acquisition of Pingora will facilitate the addition of well-priced, well-managed mortgage serving rights into our asset mix.The combination of our existing flow partners and Pingora’s expanded roster of relationships should enable our existing agency and jumbo ARM flow business to grow meaningfully.We are excited about the opportunities in front of us and are bullish in our ability to enhance risk-adjusted returns for our shareholders.” Net interest margin for the quarter ended June30, 2015 was $53.9 million, compared to $59.8 million for the quarter ended March31, 2015.The Company’s net interest spread decreased to 1.21% for the second quarter of 2015 compared to 1.32% for the first quarter, driven by lower portfolio yield.The yield on the Company’s mortgage-backed securities (“MBS”) decreased to 1.84% in the second quarter compared to 2.03% in the first quarter due to a decrease in average gross coupon and an increase in MBS prepayments resulting in higher premium amortization expense.Effective net interest margin, which includes certain adjustments related to derivatives as well as TBA dollar roll income, was $61.8 million for the second quarter of 2015 as compared to $67.5 million for the first quarter.Average portfolio yield including TBA dollar roll income was 1.94% in the current quarter, down from 2.08% in the first quarter.
